UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1728


TYRONE D. MURRY,

                       Plaintiff – Appellant,

          v.

JACOBS TECHNOLOGY INC.; AT&T GOVERNMENT SOLUTIONS, INC.,
                      Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00771-NCT-JEP)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone D. Murry, Appellant Pro Se. James Marion Powell, Jillian
McConnell White, WOMBLE, CARLYLE SANDRIDGE & RICE, Greensboro,
North Carolina; William Randolph Loftis, Jr., William J.
McMahon, IV, Kristine Marie Sims, CONSTANGY, BROOKS & SMITH,
LLC, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone D. Murry appeals the district court’s judgment

entered   after   a   jury   trial     on     an   employment    discrimination

claim.    Murry also challenges the district court’s order denying

his motions to compel and requesting additional discovery.                      We

have reviewed the record, including the transcripts, and find no

abuse of discretion or reversible error.              Accordingly, we affirm

the judgment.     Murry v. Jacobs Tech., Inc., No. 1:10-cv-00771-

NCT-JEP (M.D.N.C. Apr. 5, 2012; May 8, 2013).                 We dispense with

oral   argument   because      the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2